DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of GROUP II: Claims 4-8, 12-16, and 18 in the reply filed on June 25, 2021 is acknowledged.  The traversal is on the ground(s) that “a target customizable commodity is created in claim 1 and sent to the second user client in claim 4, then basic information and the customization information about the target customizable commodity is sent to the first user client of claim 2 though the E- commerce platform server in claim 4. Therefore, GROUP I: Claims 1-3, 9-11, and 17, and GROUP II: Claims 4-8, 12-16, and 18 have relevance in design and effect, have the same search classes/subclasses, and involve the same technical field. Therefore, they would not bring a serious search and/or examination burden to the examiner.” However, this is not found persuasive. 
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, GROUP I: Claims 1-3, 9-11, and 17 is directed to the creation of a customizable commodity by a merchant or seller using one interface (the created commodity editing interface), while GROUP II: Claims 4-8, 12-16, and 18 is directed to the customization of the customizable commodity by a customer using a different, separate interface (the customization editing interface). Thus, the claimed inventions have materially different design, mode of operation, function, or effect. They are mutually exclusive because they are classified separately, as GROUP I: Claims 1-3, 9-11, and 17 is classified in G06Q30/0607 as regulating customizable commodities, while 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for foreign priority.

Status of Claims
This first action on the merits is in response to the election with traverse filed on June 25, 2021. Claims 1-3, 9, and 17 are withdrawn and claims 10-11 are canceled. Claims 4-8, 12-16, and 18 are pending and have been examined.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites: “the programs implement the commodity customization method of claim 4.” This deems the claim indefinite because it is unclear whether claim 18 is to be interpreted as an independent machine product capable of executing the method of claim 4 or as dependent claim from claim 4. Therefore, claim 18 is rejected.
Examiner will interpret claim 18 as:
A non-transitory computer-readable storage medium storing computer programs, wherein when executed by a processor, the programs configured to: 
receive a target customizable commodity published by an E-commerce platform server;
upon receiving a customization request for the target customizable commodity initiated by a second user, provide a customization editing interface of the target customizable commodity to the second user;
generate a presentation image of the target customizable commodity according to a customizable component selected by the second user in the customization editing interface and customization information corresponding to the customizable component inputted by the second user, and provide the presentation image to the second user; and
upon receiving an order request of the second user, send basic information and the customization information about the target customizable commodity to the E-commerce platform server, to enable the E-commerce platform server to send the basic information and the customization information about the target customizable commodity to a matching first user client for customization.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-8, 12-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 4-8, is directed to a process. Additionally, the apparatus, as claimed in claims 12-16, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claim 18, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product customization. Specifically, representative claim 4 recites the abstract idea of:
receiving, by a second user, a target customizable commodity;
upon receiving a customization request for a the target customizable commodity initiated by a second user, providing, by the second user, a customization editing of the target customizable commodity to the second user;
generating, by the second user, a presentation image of the target customizable commodity according to a customizable component selected by the second user in the customization editing and customization information corresponding to the customizable component inputted by the second user, and providing the presentation image to the second user;
and upon receiving an order request of the second user, sending, by the second user, basic information and the customization information about the target customizable commodity, to enable to send the basic information and the customization information about the target customizable commodity to a matching first user for customization.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 4 recites the abstract idea of product customization, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 4 is a certain method of organizing human activity because a presentation image of the target customizable commodity according to a customizable component selected by the second user and receiving an order request of the second user are a sales activities. Thus, representative claim 4 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 4 includes additional elements such as E-commerce platform server, a second user client, a customization editing interface, and a first user client.
FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product customization occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 4 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 4 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative Alice/Mayo test, there are no meaningful limitations in representative claim 4 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 4 is ineligible. 
Dependent claims 5-8 do not aid in the eligibility of independent claim 4. For example, claims 5 and 8 merely further define the abstract limitations of claim 4. Additionally, claims 6-8 merely provide further embellishments of the limitations recited in independent claim 4. 
Furthermore, it is noted that claim 5 includes an additional element of a customization float layer. However, this additional element does not integrate the abstract idea into a practical application because it merely amounts to a general link to a particular technological environment or field of use. This additional element is merely generic and is likewise described in a generic manner in Applicant’s specification. Additionally, the additional element does not amount to significantly more because it merely amounts to a general link to a particular technological environment or field of use. 
Thus, dependent claims 5-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 12-16 and 18 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 4-8. It is noted that claims 12 and 18 include additional elements of a commodity customization apparatus, applied to a second user client, comprising: a processor; and a memory for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to implement; and a non-transitory computer-readable storage medium storing computer programs, wherein when executed by a processor, the programs implement the commodity customization method of claim 4. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et. al. (US 20190114699 A1, herein referred to as Cook), in view of Sarda et. al. (US 9619835 B1, herein referred to as Sarda).

With respect to claim 4, Cook discloses:
A commodity customization method, comprising {Cook, see at least: figs 1-2; [0060] The systems and methods disclosed herein provide a computer-implemented process for designing and virtually assembling products that are comprised of multiple components}:
receiving, by a second user client, a target customizable commodity published by an E- commerce platform server {Cook, see at least: fig 1, #102; fig 2, #202; [0076] The software allows a user to design and/or customize products based on modifiable features representing available products or components of products, or to create custom products to be fabricated for the user upon completion of the design; [0053] As used herein a “computing device” shall be a desktop computer, a laptop computer, a dedicated server or server network, a personal digital assistant, a cellular telephone, a set-top box, a music player, a web pad, a tablet computer system, a game console, an electronic book reader, a smartphone, or other type of device with like capability; [0063] the system at least includes a computing device running custom software for designing products that are comprised of multiple components. The custom software furthermore interacts with at least one database};
upon receiving a customization request for a the target customizable commodity initiated by a second user, providing, by a the second user client, a customization editing interface of the target customizable commodity to the second user {Cook, see at least: fig 1, #104-108; fig 2, #204-208; figs 3A-I; [0076] The software also provides at least one interactive graphical user interface driver for the selection and display of various images chosen. A user may interact with the graphical user interface in any manner, such as with touch commands, with a mouse, a keyboard, with voice commands, or any other controller. The software allows a user to design and/or customize products based on modifiable features representing available products or components of products, or to create custom products to be fabricated for the user upon completion of the design};
generating, by the second user client, a presentation image of the target customizable commodity according to a customizable component selected by the second user in the customization editing interface and customization information corresponding to the customizable component inputted by the second user, and providing the presentation image to the second user {Cook, see at least: fig 1, #112-114; fig 2, #208-214; figs 3A-I; [0077] The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a simplified form such a line-art drawing (e.g., wireframe), or the like. Or, in the alternative, the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation, or the like};
receiving an order request of the second user {Cook, see at least: [0013] Once the consumer selects all of the components for a given product, and has viewed the finished virtual 3D rendering thereof, the consumer can order the product}, and
sending, by the second user client, basic information and the customization information about the target customizable commodity to an the E-commerce platform server {Cook, see at least: [0060] the designing process includes receiving comprehensive information about specific product(s), product components and accessories based on a user's input, and displaying the products based on the user's selections. In embodiments, the designing process includes receiving component choices for inclusion in one or more specific multi-component product(s), and, based on a user's input, displaying the one or more component choices and/or products based on the user's selections; [0076] The software is provided to enable a user to select search parameters, and sends user parameters to a central processing unit, a database, or a server}.
Although disclosing a customization method for customizing a product, Cook does not disclose:
upon receiving an order request of the second user, sending, information to the E-commerce platform server, to enable the E-commerce platform server to send information about the target customizable commodity to a matching first user client for customization.
	However, Sarda teaches:
upon receiving an order request of the second user, sending, information to the E-commerce platform server, to enable the E-commerce platform server to send information about the target customizable commodity to a matching first user client for customization {Sarda, see at least: fig 1, #103, 105, 106a-b; 119; [2:14-15] The computing device 103 may comprise, for example, a server computer; [2:61-63] the electronic commerce application 119 can process orders on behalf of customers and transmit network pages or other user interface elements that can be rendered on a client 106; [5:27-29] the customers initiate the checkout process and complete orders via an order pipeline of the electronic commerce application 119}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included delivering the order to a seller client as taught by Sarda in the product customization method of Cook in order to facilitate the various electronic marketplaces 105 associated with one or more retailers through which customers can purchase, rent, and/or download products (Sarda, see: [2:58-60]).

With respect to claim 5, Cook and Sarda teach the method of claim 4. Cook further discloses:
wherein before generating, by the second user client, the presentation image of the target customizable commodity according to the customizable component selected by the second user in the customization editing interface and the customization information corresponding to the customizable component inputted by the second user, and providing the presentation image to the second user, the method further comprises {Cook, see at least: fig 1, #112-114; fig 2, #208-214; figs 3A-I; [0077] A first visual representation area permits the display of the base image. A second (and optionally third or more) visual representation area permits visual display of one or more available selectable components of a product being designed for the user to choose from. The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a :
popping up, by the second user client, a customization float layer corresponding to the customizable component according to the customizable component selected by the second user in the customization editing interface {Cook, see at least: figs 3C-I; [0077] A first visual representation area permits the display of the base image. A second (and optionally third or more) visual representation area permits visual display of one or more available selectable components of a product being designed for the user to choose from. The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a simplified form such a line-art drawing (e.g., wireframe), or the like. Or, in the alternative, the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation, or the like; [0079] each optional criteria is linked to a base image or portion of a base image which is then updated and/or augmented by the over layering of additional component image layers, superimposing of additional component images, addition of component images, or creation of new images, to provide a visual representation of the design modification or addition made by the selection of the optional criteria}; and
acquiring, by the second user client, the customization information corresponding to the customizable component inputted by the second user in the customization float layer {Cook, see at least: figs 3C-I; [0077] A first visual representation area permits the display of the base image. A second (and optionally third or more) visual representation area permits visual display of one or more available selectable components of a product being designed for the user to choose from; [0100] FIGS. 3C-3I present further choices of the remaining configurations for the user to customize. For each customization, the graphical panel 302 is updated by the over layering of images over the base image, or .

With respect to claim 6, Cook and Sarda teach the method of claim 4. Cook further discloses:
wherein the customization information comprises material customization information and/or lettering customization information, and the customization information conforms to a customization rule configured by a matching first user {Cook, see at least: figs 3A-I; [0097] Second visual representation areas 202-209 may be used to provide buttons/links to specific shower components and/or features, such as shower dimensions, pan model, product series, mounting options, direction of door motion (i.e., left swing, right swing), glass style, hardware options, hardware finish, additional shower or bathroom hardware, and the like; [0088] Any number of optional criteria may be made available by the system, and different sets of optional criteria may be created and offered in any given setting. For example, a supplier of a particular product may tailor a private label product offering using the teachings of this invention by limiting the universe of optional criteria from that offered by the supplier under the supplier's own brand, and vice versa}.

Claim interpretation note: 
Claim 7 is dependent upon claim 6 which requires that customization information comprises material customization information and/or lettering customization information. As noted above, Cook discloses the customization information to comprise material customization information. Therefore, the features of claim 7, which require the customization information to be comprised of lettering customization information, act as a non-selected feature of the invention because the selected feature is “material customization information”. Therefore, claim 7 has not been examined.

With respect to claim 8, Cook and Sarda teach the method of claim 4. Cook further discloses:
wherein generating the presentation image of the target customizable commodity and providing the presentation image to the second user comprises {Cook, see at least: fig 1, #112-114; fig 2, #208-214; figs 3A-I; [0077] The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a simplified form such a line-art drawing (e.g., wireframe), or the like. Or, in the alternative, the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation, or the like}:
generating and providing a 3D presentation image of the target customizable commodity to the second user {Cook, see at least: [0077] The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a simplified form such a line-art drawing (e.g., wireframe), or the like. Or, in the alternative, the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation}.

Regarding claims 12-16 and 18, claims 12-16 are directed to an apparatus, while claim 18 is directed to a non-transitory computer readable medium. Claims 12-16 and 18 recite limitations that are parallel in nature to those addressed above for claims 4-8, which are directed towards a method. Therefore, claims 12-16 and 18 are rejected for the same reasons as set forth above for claims 4-8.
It is noted that claim 12 includes additional elements of:
A commodity customization apparatus, applied to a second user client, comprising:
a processor; and
a memory for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to execute.
Cook discloses:
A commodity customization apparatus, applied to a second user client, comprising {Cook, see at least: [0053] As used herein a “computing device” shall be a desktop computer, a laptop computer, a dedicated server or server network, a personal digital assistant, a cellular telephone, a set-top box, a music player, a web pad, a tablet computer system, a game console, an electronic book reader, a smartphone, or other type of device with like capability. At a minimum, a computing device has at least one of an identification number, a data storage system, an operating system, a central processing unit (CPU), and an input-output (I/O) system capable of communicating to the network; [0060] The systems and methods disclosed herein provide a computer-implemented process for designing and virtually assembling products that are comprised of multiple components}:
a processor {Cook, see at least: [0053] a computing device has at least one of … a central processing unit (CPU)}; and
a memory for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to implement {Cook, see at least: [0053] a computing device has at least one of ... a data storage system ... a central processing unit (CPU); [0051] each block in the flowchart or block diagram may represent a module, segment or portion of code, which comprises one or more executable computer program instructions for implementing the specified logical function or functions}.
It is noted that claim 18 includes additional elements of:
A non-transitory computer-readable storage medium storing computer programs, wherein when executed by a processor, the programs implement the commodity customization method of claim 4.
Cook discloses:
A non-transitory computer-readable storage medium storing computer programs, wherein when executed by a processor, the programs implement the commodity customization method of claim 4 {Cook, see at least: [0051] each block in the flowchart or block diagram may represent a module, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Honeycutt et. al. (US 20140025529 A1) was used to further understand product customization methods using three-dimensional computer modeling.
Vossoughi (2013 NPL) was used to further understand the demand for selling customized or personalized products, particularly in e-commerce.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE A BARLOW/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/               Primary Examiner, Art Unit 3625